DETAILED ACTION

Remarks
Claims 1-9 and 11 have been examined and rejected. This Office action is responsive to the amendment filed on 08/15/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “wherein the plurality of character strings and the image overlap each other.”  It is unclear how the plurality of character strings and the image overlap “each other“.  It is unclear whether the plurality of character strings overlap the image, the image overlaps the plurality of character strings, or both.  It is unclear how the plurality of character strings, which are displayed simultaneously over the image, can overlap the image while the image also overlaps the plurality of character strings.  For the purposes of examination, this limitation is interpreted as:
wherein the plurality of character strings and the image overlap 

Regarding claims 9 and 11, claims 9 and 11 contain substantially similar limitations to those found in claim 1.  Consequently, claims 9 and 11 are rejected for the same reasons.
Regarding claims 2-8 and 11, claims 2-8 and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 9639528 B1, published 05/02/2017), hereinafter Hoffman, in view of Goldberger et al. (US 20150347396 A1, published 12/03/2015), hereinafter Goldberger.

	Regarding claim 1, Hoffmann teaches the claim comprising:
A development assistance device that assists a user in examining display settings of each of a plurality of character strings, wherein each of the plurality of character strings is displayed in a corresponding one of a plurality of display modes, the development assistance device comprising: a processor configured to: (Hoffman Figs. 1-8; col. 3 [line 26], a system is disclosed comprising a computer device comprising a processor, graphical interface, and a system memory in communication with the processor via a communication medium; col. 5 [line 18], a user interface (“UI”) text space calculation unit described below that can provide visual designers and graphical interface developers with adequate space to accommodate other language versions in their designs; there is no need for additional work after translation, and there are fewer corrections to be made such that the user experience can be the same in each of the supported languages; col. 6 [line 20], selection dialog box 200 includes a text entry field 206 for entering the source language and a listing of available languages 208 for the source language to be translated into; col. 6 [line 31], FIG. 2B depicts an example embodiment of a translation vector selection menu comprising a plurality of translation vectors; the English word “send” has been translated into Chinese, French, Spanish, German, and Russian; the selected translation vector 212 corresponds to the intended meaning of the English word “send” into the various target languages as shown; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; col. 7 [line 44], the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements; the display size can be adjusted manually by a user; col. 8 [line 4], FIG. 4A depicts a block diagram of an example embodiment of a system configured according to the techniques described herein; a UI development application 432; col. 11 [line 51], the visual element adjustment unit 446 may then be utilized to adjust the display area of visual elements in the graphical interface of the client system 430 to conform to the recommended minimum text string lengths from the UI text space calculation unit 434; col. 16 [line 15], FIG. 8 depicts an example overview block diagram of a data processing system upon which the embodiments described herein may be implemented; col. 16 [line 30], computer system 810 also includes a memory system 802 coupled with the one or more processors 801; col. 16 [line 46], a storage device 803 is also provided for storing information and instructions; any other computer-readable medium from which a computer can read data and instructions):
control a display to display an image having a size corresponding to a size of a display region commonly allocated to the plurality of character strings; and control the display to simultaneously display the plurality of character strings and the image, wherein the plurality of character strings and the image overlap each other (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], in FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM). one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements; the display size can be adjusted manually by a user; as shown, the adjusted display element 328 comprises a display area that is larger than the previous display area of the original display element 320)
However, Hoffman fails to expressly disclose simultaneously display the plurality of character strings over the image, wherein the plurality of character strings and the image overlap each other.  In the same field of endeavor, Goldberger teaches:
simultaneously display the plurality of character strings over the image, wherein the plurality of character strings and the image overlap each other (Goldberger Figs. 1-10; [0021], a menu object labeled “Help” in English may be labeled as “Ayuda” in Spanish, “Aider” in French, “Hilfe” in German, and so on; an NDT user may select a language appropriate to his or her background, and operate the portable NDT system more efficiently; customizations may also be distributed; [0045], FIG. 9 depicts an embodiment of the LCD panel 180 where the GUI 182 is displaying a screen 220 that may be used to edit and/or to add language text; a string editor 222 is provided; auto translate may also be used, where the user 48 types text and the editor 222 may automatically translates the text to a desired language; [0046], the techniques described herein enable a user to edit text respecting size constraints so as to not overhang or over fit desired areas; a text 228 in French is presented inside of the button 224, based on an English text 230; [0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0049], a button 238 is depicted, suitable for enabling machine translation; the text 230 and/or 231 may be selected and the button 238 may then be activated; the user may additionally or alternatively type text in a first language in the controls 224, 232, and then activate the button 238 to convert the typed text into a second language; as shown strings 231 and 226, each comprising multiple strings, are shown simultaneously overlapping a single gui region/box with a size corresponding to a size of a display region commonly allocated to the plurality of character strings within a single graphical user interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated simultaneously display the plurality of character strings over the image, wherein the plurality of character strings and the image overlap each other as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).

Regarding claims 9 and 11, claims 9 and 11 contain substantially similar limitations to those found in claim 1.  Consequently, claims 9 and 11 are rejected for the same reasons.

Regarding claim 2, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
wherein the size of the display region is a size of a display region of a GUI component, and each of the plurality of character strings is a character string indicating a name of the GUI component and written in a corresponding one of a plurality of languages (Hoffman Figs. 1-8; col. 6 [line 31], FIG. 2B depicts an example embodiment of a translation vector selection menu comprising a plurality of translation vectors; the English word “send” has been translated into Chinese, French, Spanish, German, and Russian; the selected translation vector 212 corresponds to the intended meaning of the English word “send” into the various target languages as shown; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], n FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM). one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315)

Regarding claim 3, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
the processor configured to receive a user operation for changing a second size of the image, wherein when the user operation is received by the processor, the display displays the image in the second size of the image in accordance with the user operation (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], n FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM); one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], as shown, the adjusted display element 328 comprises a display area that is larger than the previous display area of the original display element 320; the display area of the display element 328 accommodates all of the translations of the text string “send” in the selected translation vector in all of the designated target languages, including the longest translation in Russian)

Regarding claim 4, Hoffman in view of Goldberger teaches all the limitations of claim 1.  Goldberger further teaches:
the processor configured to receive a user operation for changing at least one of a character font and a character size of at least one character string of the plurality of character strings displayed by the display, and when the user operation is received by the processor, the processor changes at least one of the character font and the character size of the character string being a target of the user operation in accordance with the user operation, and controls the display to display a changed character string (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the processor configured to receive a user operation for changing at least one of a character font and a character size of at least one character string of the plurality of character strings displayed by the display, and when the user operation is received by the processor, the processor changes at least one of the character font and the character size of the character string being a target of the user operation in accordance with the user operation, and controls the display to display a changed character string as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).

Regarding claim 7, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
wherein the processor sets a longest character string of the plurality of character strings to a predetermined color (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], n FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM); one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements (as shown and described, the longest character string character string is displayed, which includes displaying in a color); the display size can be adjusted manually by a user; the adjusted display element 328 comprises a display area that is larger than the previous display area of the original display element 320; the display area of the display element 328 accommodates all of the translations of the text string “send” in the selected translation vector in all of the designated target languages, including the longest translation in Russian)
Goldberger further teaches:
wherein the processor sets a longest character string of the plurality of character strings to a predetermined color, and controls the display to superimpose and display the plurality of character strings (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language  (as shown and described, the longest character string character string is displayed, which includes displaying in a color))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the processor sets a longest character string of the plurality of character strings to a predetermined color, and controls the display to superimpose and display the plurality of character strings as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).

Regarding claim 8, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
the processor configured to output, to the outside, a character font and a character size, and a second size of the image as the size of the display region commonly allocated to the plurality of character strings, when the user confirms that the plurality of character strings are all accommodated in the image (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 6 [line 66] – col. 7 [line 7], when a user (e.g., graphics designer) enters the text string “send” into the display element 320, the input data and settings 322 corresponding to the text string may be sent to the UI text space calculation unit 334; the input data and settings 322 may include the source text of the text string “Send”, the actual length in characters of the source text string in the source language (English); the actual length may be provided in number of pixels (“px”) or EM units; col. 7 [line 8], an “EM” is a unit used in typography to measure the width and height of printed matter in comparison to the used type. One EM unit equals the height of a capital character in its current font and styling; col. 7 [line 44], in FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM). one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements; the display size can be adjusted manually by a user (font and character sizes of the translation are provided in the user interface and the font and character size of the source are visible in 328 when the user confirms that the plurality of character strings are all accommodated in the image))
Goldberger further teaches:
a character font and a character size of each of the plurality of character strings displayed by the display as the character font and the character size of each of the plurality of character strings (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language (as shown and described, the character font and character size of each of the plurality of character strings displayed when the user confirms that the plurality of character strings are all accommodated in the image))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a character font and a character size of each of the plurality of character strings displayed by the display as the character font and the character size of each of the plurality of character strings as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Goldberger in further view of Kutsumi et al. (US 20110209044 A1, 08/25/2011), hereinafter Kutsumi.

Regarding claim 5, Hoffman in view of Goldberger teaches all the limitations of claim 1.  Goldberger further teaches:
wherein the processor controls the display to superimpose and display the plurality of character strings in colors (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the processor controls the display to superimpose and display the plurality of character strings in colors as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).
However, Hoffman in view of Goldberger fails to expressly disclose different colors.  In the same field of endeavor, Kutsumi teaches:
different colors (Kutsumi Figs. 1-8; abs. the color regarding the original text 411 is changed to be a low visibility color, and the color regarding the translation 421 is changed to be a high visibility color; [0128], it should be noted that the original texts 411, 412 in the document image 4 are shown as light black; the color of original texts 411, 412 is changed from the original color (i.e., the color of original texts 411, 412 in the document image 4 is changed from the color of original texts 411, 412 in the original text image 400); [0130], the color of translations 421, 422 is red in the document image 4; [0131], the red translations 421, 422 are written in the interline spaces of light black original texts 411, 412; [0134], the colors of original texts 411, 412 are different from the colors of translations 411, 412; [0135], characters included in the translations 421, 422 overlay characters included in the original texts 411, 412 as shown in FIG. 4B; [0137], the original texts 411, 412 are shown as light black and the translations 421, 422 are shown as red)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated different colors as suggested in Kutsumi into Hoffman in view of Goldberger.  Doing so would be desirable because previous solutions that overlay translations on original text when size is limited are difficult to read (see Kutsumi [0010-0013]).  Displaying original text and translations in different colors improves readability (see Kutsumi [0134]).  If the colors of original texts were the same as the colors of translations, not only the readabilities of original texts but also the readabilities of translations are reduced (see Kutsumi [0136]).  Additionally, the translations can be made easier to read (see Kutsumi [0138]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Goldberger in further view of Lee et al. (US 20150128037 A1, 05/07/2015), hereinafter Lee.

Regarding claim 6, Hoffman in view of Goldberger teaches all the limitations of claim 1.  Goldberger further teaches:
wherein the processor controls the display to superimpose and display all of the plurality of character strings in a color (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the processor controls the display to superimpose and display all of the plurality of character strings in a color as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).
However, Hoffman in view of Goldberger fails to expressly disclose different a semi-transparent color.  In the same field of endeavor, Lee teaches:
a semi-transparent color (Lee Figs. 1-13; [0135], the controller 180 concurrently outputs the translation-target information and the translation-source information portion on the translation window through the use of the transparency adjustment of the translation window; [0140], in FIG. 4A(a), the screen information is output; [0141], the controller 180 translates the translation-source information portion of the screen; [0143], when the translation window is output, the controller 180 translates the translation-source information portion of the screen information, which is output to the region in which the translation window is positioned, using the translation function unit. For example, as illustrated in FIG. 4A(b); [0144], the translation window in a manner that is superimposed onto the screen information; [0146], the controller 180 adjusts the transparency of each of the translation-source information portion and the translation-target information and outputs them; accordingly, the user can concurrently view the pre-translation translation-source information portion and the translation-target information into which the translation-source information portion is translated; [0150], concurrent outputting of the screen information portion and the translation-target information through the user of the transparency adjustment of the translation window as illustrated in FIG. 4A(b); [0218], FIGS. 13A and 13B are diagrams for describing a method of adjusting the transparency of the translation window; [0219], a translation window 1400 is output to one region of the display unit 151 in a manner that is superimposed onto the one region of the display unit 151; the controller 180 adjusts the transparency of the translation window and thus concurrently outputs the screen information that is output to the display unit 151 and the translation-target information that is output to the translation window 1400; [0221], as illustrated in FIG. 13A, the user can apply the touch input to the graphic object 1410 for adjusting the transparency; based on the user's touch, the controller 180 adjusts the transparency of the translation window; as illustrated in FIG. 13B, the controller 180 lowers the transparency of the translation window)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a semi-transparent color as suggested in Lee into Hoffman in view of Goldberger.  Doing so would be desirable because an object of the detailed description is to provide a method of outputting translation-target information into which screen information being output to a display unit is translated (see Lee [0009]).  The translation window in which the translation-target information is included may be output to the region on which the translation-source information portion is displayed, in a manner that is superimposed onto the region on which the translation-source information portion is displayed, and the translation window may be configured in such a manner that the translation-source information portion can be recognized through the translation window by a user (see Lee [0014]).  The system of Lee would improve the system of Goldberger by providing a flexible translation tool that can translate desired portions of a screen in a preferred size (see Lee [0161]).  The user can further set a desired transparency level (see Lee [0218]) such that the user can better view translations according to their display preferences.  The user can translate one portion of the screen information that is output to his/her desired region (see Lee [0222]).

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-9 and 11.  The corrections to claims 1-4, 7-9, and 11 have been approved, and the objections to claims 1-4, 7-9, and 11 are respectfully withdrawn.  The corrections to claims 1-8 and 11 have been approved, and the interpretation of claims 1-8 and 11 under 35 U.S.C. 112(f) is respectfully withdrawn.  The correction to claim 11 has been approved, and the rejection to claim 11 under 35 U.S.C. 101 is respectfully withdrawn.  Claims 1-9 and 11 stand rejected under  35 U.S.C. 112(b).
Regarding independent claim 1, the Applicant alleges that Hoffman in view of Goldberger as described in the previous Office action, does not explicitly teach simultaneously display the plurality of character strings over the image, wherein the plurality of character strings and the image overlap each other, as has been amended to the claim.  Examiner respectfully disagrees.
As discussed in the rejection above, Hoffman is considered to teach a development assistance device that assists a user in examining display settings of each of a plurality of character strings, wherein each of the plurality of strings is displayed in a corresponding one of a plurality of display modes (Figs. 1-8; col. 3 [line 26], col. 5 [line 18], col. 6 [line 20], col. 6 [line 31], col. 6 [line 57], col. 7 [line 44],; col. 7 [line 58] – col. 8 [line 3], col. 8 [line 4], col. 11 [line 51], col. 16 [line 15], col. 16 [line 30], col. 16 [line 46]) that displays an image having a size corresponding to a size of a display region commonly allocated to the plurality of character strings and simultaneously displays the plurality of character strings and the image displayed by the image display unit wherein the plurality of character strings and the image overlap each other (Hoffman Figs. 1-8; col. 6 [line 57], col. 7 [line 44], col. 7 [line 58] – col. 8 [line 3]).  Goldberger clarifies simultaneously displays the plurality of character strings over the image, wherein the plurality of character strings and the image overlap each other (Goldberger Figs. 1-10; [0021], [0045-0049]).
Applicant specifically alleges Goldberger at most discloses that the translated text (compared with the character string of the application) overlaps the button (compared with the character string image of the application), and fails to disclose translated texts overlaps each other (see remarks pp. 9-10).  Examiner respectfully disagrees.
As shown in Fig. 9, Goldberg simultaneously displays the plurality of character strings over the image, wherein the plurality of character strings and the image overlap each other.  English text 231 and an equivalent French text 232 are displayed overlapping an image of a box, within an image of a graphical user interface.  English text 231 and an equivalent French text 232 both comprise a plurality of characters strings overlapping images having a size corresponding to a size of a display region commonly allocated to the plurality of character strings ([0045-0049]).  Examiner notes the claims place no limitations on what the plurality of character strings, the image, or the display region must comprise.  Examiner further notes that the claims do not require that the translated texts overlaps each other.  The claims only require that the plurality of character strings and the image overlap each other (see also rejection of claims 1-9 and 11 under 35 U.S.C. 112(b)).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., translated texts overlaps each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similar arguments have been presented for claims 9 and 11 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-8 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9, and 11.  However, as discussed above, Hoffman in view of Goldberger is considered to teach claims 1, 9, and 11, and consequently, claims 2-8 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143